Sidney Squire, J.
Claimant moves for an order ‘ ‘ vacating the entry of judgment in the sum of $35,664.85 on December 15th, 1959, in the Office of the Clerk of the Court of Claims, *604in favor of the claimant and against the State of New York, discharging said judgment and proceedings theretofore had herein, on the grounds that the entry of said judgment was premature, unwarranted, and under the circumstances, contrary to the interests of justice and equity, and for such other and further relief as to this Court may seem just and proper. ’ ’ The defendant opposes.
This was one of four claims tried together before me for 19 days involving seven appropriations wherein allied claimants requested $1,740,733.20. They were awarded $326,285.65 with interest. My decision directed that separate judgments be entered.
In the instant claim involving only one appropriation, claimant originally demanded $33,391 which was increased during the trial to $37,238.70. We awarded $32,140.15 with interest.
The afore-cited judgment herein was prepared and submitted by the defendant. After this judgment and the companion judgments were entered, the defendant appealed from each judgment.
While these claims had been pending, claimant herein instituted an action in the Supreme Court of the State of New York, County of Westchester, against the State of New York and the New York State Thruway Authority, to annul the appropriation which was the basis of the claim at bar. Eventually, the second amended complaint in that action was sustained (Saso v. State of New York, 20 Misc 2d 826). The defendants did not appeal from the order thereon. Instead they served answers.
The movant has submitted no legal basis for the relief presently requested. The motion is denied.
Settle order on notice.